Citation Nr: 1547946	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-17 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to increased rating for polyarthralgia, currently rated 20 percent disabling. 

2.  Entitlement to an initial rating in excess of 20 percent for limitation of motion, thoracolumbar spine, associated with polyarthralgia.  

3.  Entitlement to an initial rating in excess of 10 percent for limitation of motion, cervical spine, associated with polyarthralgia.

4.  Entitlement to an initial rating in excess of 10 percent for limitation of motion, right shoulder, associated with polyarthralgia.

5.  Entitlement to an initial rating in excess of 10 percent for limitation of motion, left shoulder, associated with polyarthralgia.

6.  Entitlement to an initial rating in excess of 10 percent for limitation of motion, right elbow, associated with polyarthralgia.
7.  Entitlement to an initial rating in excess of 10 percent for limitation of motion, left elbow, associated with polyarthralgia.

8.  Entitlement to an initial rating in excess of 10 percent for limitation of motion, right wrist, associated with polyarthralgia.

9.  Entitlement to an initial rating in excess of 10 percent for limitation of motion, left wrist, associated with polyarthralgia.

10.  Entitlement to an initial rating in excess of 10 percent for limitation of motion, right hip, associated with polyarthralgia.

11.  Entitlement to an initial rating in excess of 10 percent for limitation of motion, left hip, associated with polyarthralgia.

12.  Entitlement to an initial rating in excess of 10 percent for limitation of motion, right knee, associated with polyarthralgia.

13.  Entitlement to an initial rating in excess of 10 percent for limitation of motion, left knee, associated with polyarthralgia.

14.  Entitlement to an initial rating in excess of 20 percent for limitation of motion, right ankle, associated with polyarthralgia.

15.  Entitlement to an initial rating in excess of 20 percent for limitation of motion, left ankle, associated with polyarthralgia.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in relevant part, denied an increased rating for polyarthralgia.  The Veteran submitted a notice of disagreement in October 2007 and was provided with a statement of the case in April 2009.  The Veteran perfected her appeal with a May 2009 VA Form 9.  The case was then certified to the Board by the RO in Roanoke, Virginia.

In August 2012 and November 2013 decisions, the Board remanded the appeal for further development.  

In a February 2014 rating decision, the Appeals Management Center (AMC) assigned a separate 20 percent rating for limitation of motion for the thoracolumbar spine and separate 10 percent ratings for limitation of motion of the cervical spine, bilateral shoulders, bilateral elbows, bilateral wrists, bilateral hips, bilateral knees, and bilateral ankles, all effective October 30, 2006, the date of claim for an increased rating for poly arthralgia.  As the Veteran is presumed to be seeking the maximum available benefit, the claim for an increased rating for polyarthralgia and each affected joint (as characterized on the title page) remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated January 2010 to January 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her service-connected polyarthralgia is more severe than reflected in her assigned rating.  The Veteran also contends that her polyarthralgia has progressed into fibromyalgia and the symptoms of her fibromyalgia should be taken into consideration in assigning the appropriate evaluation.  

The Board again notes that the Veteran is currently in receipt of a total schedular rating plus special monthly compensation at the housebound rate.  An increase in the polyarthralgia rating or an increase in the rating of the associated joints will not result in an increase in her current combined schedular rating or the current compensation she receives.  See 38 C F R § 4 25 (2015).  Nonetheless, although the Board regrets the additional delay, a review of the claims file reveals that further development is necessary prior to adjudication of the appeal.  

First, in January 2007 the Veteran submitted a September 2002 Social Security Administration (SSA) decision that granted disability benefits, effective September 1, 1998.  The Board notes that the underlying medical records have not been associated with the Veteran's claims.  Although the SSA application was prior to the appeal period, VA must assess the Veteran's disorder "in relation to its history" in assigning a disability for the relevant period on appeal.  38 C.F.R. §§ 4.1, 4.2; see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Furthermore, the Board notes that range of motion testing for the Veteran's reported joints was not completed until December 2013, over seven years after the Veteran's claim for increase.  As such, the Board also finds that the underlying medical records may include relevant evidence more contemporaneous to the Veteran's claim.  Therefore, a remand is necessary to obtain the Veteran's SSA records.  

Additionally, the Veteran has consistently reported that she has multiple joint pains to include her cervical spine, shoulders, elbows wrists, fingers, back, hips, knees, ankles, toes, and hands.  However, the Veteran's hands, fingers, and toes have not been specifically addressed in any VA examination of record.  Therefore, in order to ensure the Board has a clear understanding of the Veteran's polyarthralgia, the Veteran should be afforded another VA examination to specifically address the Veteran's hands, fingers, and toes.  

Finally, the November 2013 Board decision instructed the VA examiner to address whether the Veteran's fibromyalgia was directly related to service or proximately due to, or aggravated by, any service connected disorder.  The Board decision also instructed the examiner to state whether the symptoms of fibromyalgia could be differentiated from the symptoms of polyarthralgia.  

In the October 2013 VA examination report, the examiner concluded that it was less likely as not that the Veteran's fibromyalgia was related to military service.  The examiner explained that in evaluating the VBMS medical records, fibromyalgia was not seen or listed as a diagnosed problem the Veteran had on her Physical Evaluation Board for medical separation from the military.  The examiner noted that the diagnosis of fibromyalgia was seen on VAMC reports/records.  The examiner explained that therefore it was easy to say that the Veteran's diagnosis of fibromyalgia was not related to military service and was not aggravated by military service.  The examiner also concluded that the symptoms polyarthralgia and fibromyalgia could be differentiated from each other.  The Board notes that the VA examination report diagnosed the Veteran's limitation of motion of the cervical spine, shoulders, elbows wrists, back, hips, knees, and ankles as polyarticular arthralgia secondary to Hepatitis C.  The examiner also concluded that symptoms attributed to fibromyalgia were fatigue and sleep disturbances.  

While the examiner provided a direct opinion and adequately differentiated the symptoms of polyarthralgia and fibromyalgia, the examiner failed to directly address whether the Veteran's fibromyalgia was proximately due to, or aggravated by, any service connected disorder. As the claim is already being remanded, the Board finds that clarification of the etiology of the Veteran's fibromyalgia is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO/AMC should obtain all outstanding VA treatment records dated January 2014 to the present.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

2. Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on her application for SSA disability benefits and all underlying medical records in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file. 

3. Then, schedule the Veteran for a new VA examination to specifically address whether the Veteran has any residuals of polyarthralgia in her hands, fingers, and toes, and to clarify the etiology of the Veteran's fibromyalgia.  The claims folder must be made available to and reviewed by the examiner.  

In accordance with the latest worksheets for rating hand, finger, and toes disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability.  The examiner should address whether the Veteran has chronic residuals of polyarthralgia in her hands, fingers, or toes.  If so, the examiner should describe these residuals and provide range of motion findings for each affected joint.

The examiner should also address whether it is at least as likely as not that the Veteran's fibromyalgia was 1) proximately due to, or 2) aggravated by any service-connected disorder.   

A fully articulated medical rationale for each opinion provided must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case. 

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




